Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  SHALINI CHANDRA,

         Plaintiff,
  vs.

  ELAVON, INC., a foreign profit
  corporation, and U.S. BANK, N.A.,
  a federally chartered bank, owned by
  U.S. BANCORP, a foreign profit
  corporation, d/b/a U.S. BANK,

         Defendants.
                                       /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         The Plaintiff, Shalini Chandra (hereinafter referred to as “Chandra”), by and through her

  undersigned counsel, sues the Defendants, Elavon, Inc., a foreign profit corporation (hereinafter

  referred to as “Elavon”), and U.S. Bank, N.A., a federally chartered bank, owned by U.S.

  Bancorp, a foreign profit corporation, d/b/a U.S. Bank (hereinafter referred to as “U.S. Bank”)

  (collectively referred to as “Defendants”), and for her cause of action, declares and avers as

  follows:

                                 I. PRELIMINARY STATEMENT

         1.      This action seeks declaratory, injunctive and equitable relief, equitable damages,

  compensatory damages, punitive damages, costs and attorney’s fees, against Defendants for (1)

  discharging Chandra or otherwise discriminating against Chandra with respect to her

  compensation, terms, conditions, or privileges of employment, because of her race/ancestry

  and/or national origin, in violation of Title VII; (2) limiting, segregating, or classifying Chandra


                                                   1
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 2 of 12



  in a way which deprived or tended to deprive her of employment opportunities or otherwise

  adversely affect her status as an employee, because of her race/ancestry and/or national origin, in

  violation of Title VII; (3) discharging Chandra or otherwise discriminating against Chandra with

  respect to her compensation, terms, conditions, or privileges of employment, because she is

  Indian, in violation of Section 1981; (4) limiting, segregating, or classifying Chandra in a way

  which deprived or tended to deprive her of employment opportunities or otherwise adversely

  affect her status as an employee, because she is Indian, in violation of Section 1981; and (5)

  retaliating against Chandra because she opposed unlawful employment practices, in violation of

  Title VII and Section 1981.

         2.      This action arises under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

  2000e et seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981a (hereinafter

  referred to as “Title VII”), and the Reconstruction Era Civil Rights Act of 1866, 42 U.S.C. §

  1981 (hereinafter referred to as “Section 1981").

                                        II. JURISDICTION

         3.      Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1343(4) and 42 U.S.C.

  §2000e-5(f). All administrative requirements have been exhausted and a Notice of Right to Sue

  was issued by the Equal Employment Opportunity Commission (“EEOC”) on or about August

  20, 2019, based upon a charge of discrimination timely and dually-filed with the EEOC and

  Florida Commission on Human Relations (“FCHR”) on or about August 12, 2019.

         4.      Chandra reserves the right to move the Court for leave to amend this Complaint to

  add a claim arising under the Florida Civil Rights Act of 1992 (“FCRA”), in the event the FCHR

  determines there is reasonable cause to believe that a discriminatory practice has occurred in

  violation of the FCRA or in the event the FCHR fails to conciliate or determine whether there is

                                                  2
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 3 of 12



  reasonable cause on Chandra’s charge of discrimination within 180 days of the filing of the

  Plaintiff’s charge of discrimination, pursuant to § 760.11(4) and/or (8), Fla. Stat.

                                             III. VENUE

         4.      This action properly lies in the Southern District of Florida pursuant to 28 U.S.C.

  §1391(b) because the claims arose in this judicial district.

                                              IV. FACTS

         5.      Chandra is a citizen and resident of Palm Beach County, Florida, over the age of

  eighteen (18), within the Court’s jurisdiction and otherwise sui juris.

         6.      Elavon is a foreign profit corporation, authorized to do and doing business in the

  State of Florida.

         7.      U.S. Bank is a federally chartered bank, owned by U.S. Bancorp, a foreign profit

  corporation, d/b/a U.S. BANK.

         8.      At all times material hereto, both Elavon and U.S. Bank (collectively referred to

  as “Defendants”) were covered employers, and Chandra was a covered employee, within the

  meaning of Title VII.

         9.      Defendants jointly employed the Plaintiff, within the meaning of Title VII and

  Section 1981, as they shared or co-determined those matters governing the essential terms and

  conditions of Plaintiff’s employment. Defendants all possessed sufficient control over the terms

  and conditions of Plaintiff’s employment, directly and/or indirectly, and/or reserved the authority

  to do so.

         10.     Chandra is Indian. As such, Chandra is a member of several protected classes

  under Title VII and Section 1981 as same relates to her race/ancestry and national origin.

         11.     Elavon hired Chandra as a healthcare payments sales professional who was

                                                    3
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 4 of 12



  responsible for developing new business by identifying prospects and initiating contact for new

  business. Chandra was hired to work remotely from her residence located in Boynton Beach,

  Florida, and employed her for approximately twenty-seven (27) months.

         12.     At all times material hereto, Chandra was qualified for her position and performed

  her job competently. During her employment, Chandra created sales proposals and training

  presentations for bankers and internal sales teams, hosted the largest training classes Elavon had

  presented to date and played an integral role in the establishment of innovative training classes

  for the new sales teams. Moreover, at all times material hereto, Chandra received positive

  performance evaluations, commendations and appropriate financial rewards in recognition of her

  job performance and the overall value she brought to the organization.

         13.     In or around the end of 2017, Misty Meraz (hereinafter referred to as “Meraz”)

  became Chandra’s direct supervisor. Meraz is a white American.

         14.     At all times material hereto, Meraz had power and control over Chandra

  including, but not limited to, the power to terminate Chandra or, in the alternative, to influence or

  effect final corporate decisions regarding the termination of Chandra.

         15.     Since Defendants employed Meraz and vested her with supervisory authority and

  control over Chandra, including but not limited to the power to terminate Chandra, or, in the

  alternative, to effectively cause or bring about the termination of Chandra, Defendants are

  responsible for the acts and conduct of Meraz.

         16.     Within a short time, Meraz began to treat Chandra differently than other similarly

  situated employees who were not Indian. By way of example, Lauren Lopez, a non-Indian, was

  hired almost a year and a half after Chandra to work in the same department and to perform the

  same role. Lopez received more favorable treatment from Meraz. Meraz provided Lopez with

                                                   4
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 5 of 12



  extra training, additional representatives to help manage her accounts, and access to industry

  meetings and upper management, designed to help Lopez succeed. Meraz did not provide

  Chandra with these same opportunities for success and advancement.

         17.      Also, Defendants had hired Mary Ann Weekes, a non-Indian, at or around the

  same time as Chandra to work in the same department and hold the same role as Chandra.

  Defendants provided Weeks with extra training, additional representatives to help manage her

  accounts, and access to industry meetings and upper management, designed to help Weekes

  succeed.     Defendants did not provide Chandra with these same opportunities for success and

  advancement.

         18.      Around the November 2018 time frame, Meraz’s discriminatory attitude toward

  Chandra was made further evident by a number of unwarranted and illegitimate warnings, both

  verbal and written, Meraz issued to Chandra, which affected Chandra’s performance and

  employment status with Elavon/US Bank. Meraz further harassed Chandra by issuing a verbal

  warning to her for her alleged failure to complete certain training in a timely manner, while

  others similarly situated were not admonished for their same failure, and for failing to sign a

  compensation plan that she never received (the compensation plan apparently had been

  inadvertently emailed to another employee, coincidentally with the exact same name as

  Chandra). Meraz further frustrated Chandra’s employment when she issued a written warning to

  her for allegedly failing to copy Meraz on two (2) emails, neither of which directly affected

  Meraz and/or her work, and for failing to submit a report timely, which Chandra explained was a

  mere oversight and promptly executed the report and sent same to Meraz, without further issue.

  Notwithstanding, Meraz issued a final written warning to Chandra, tarnishing her employment

  record with Defendants, for no reason other than to intimidate her.

                                                  5
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 6 of 12



         19.     As a result of the unfair written warning, Chandra filed a formal complaint with

  Mitzi Baron (hereinafter referred to as “Baron”), Defendants’ Human Resources Business

  Partner, notifying Baron of, and expressing her opposition to, Meraz’ previous and continuing

  discriminatory treatment toward Chandra.

         20.     At all times material hereto, Baron had power and control over Chandra

  including, but not limited to, the power to terminate Chandra or, in the alternative, to influence or

  effect final corporate decisions regarding the termination of Chandra.

         21.     Since Defendants employed Baron and vested her with supervisory authority and

  control over Chandra, including but not limited to the power to terminate Chandra, or, in the

  alternative, to effectively cause or bring about the termination of Chandra, Defendants are

  responsible for the acts and conduct of Baron.

         22.     Baron failed, and refused, to investigate Chandra’s claims.

         23.     On or about April 5, 2019, Chandra sent a second written complaint to Baron,

  advising Baron of Chandra’s intent to make a formal discrimination complaint.

         24.     Just two (2) months later, having failed and refused to investigate Chandra’s good

  faith, objectively reasonable complaints, and without any further warnings and/or legitimate

  reason, Baron and Meraz called Chandra and informed her of Defendants’ decision to terminate

  her employment.

         25.     Defendants’ termination of Chandra was continued discrimination against

  Chandra because she is Indian, and certainly was in clear retaliation against Chandra for having

  had the temerity to oppose discriminatory and unlawful employment practices.

         26.     As a result of the termination, Chandra lost her job, along with its commensurate

  six (6) figure salary and substantial benefits, including health, dental and vision for Chandra and

                                                   6
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 7 of 12



  her dependent child, as well as life and disability benefits. Chandra worked tirelessly for

  Defendants and was an asset to the organization. Chandra is emotionally devastated as a result

  of Defendants’ destruction of her career. And obviously, Chandra’s professional reputation has

  been significantly tarnished as a result of Defendants’ despicable discriminatory conduct.

         27.     As a result of her termination, Chandra has suffered a tremendous economic loss.

  And, even with appropriate mitigation, which interim earnings certainly will reduce Chandra’s

  economic damages, Chandra has not been able to successfully obtain an employment opportunity

  substantially equivalent to that which she has lost at Elavon/US Bank by virtue of Defendants’

  discrimination.

                 COUNT I - RACE/NATIONAL ORIGIN DISCRIMINATION -
                                     TITLE VII

         28.     Chandra incorporates as if fully realleged herein paragraphs 1 through 27.

         29.     As a non-white Indian, at all times material hereto, Chandra was a member of

  several protected classes for purposes of Title VII.

         30.     Through its above-described acts and conduct toward Chandra, Defendants have

  violated Chandra’s rights under Title VII.

         31.     Defendants engaged in discriminatory acts and conduct against Chandra with

  malice and/or reckless indifference to Chandra’s rights under Title VII.

         32.     Chandra has suffered direct pecuniary losses as a result of Defendants’ above-

  described violations of Title VII.

         33.     Chandra has suffered, is now suffering, and will continue to suffer emotional pain

  and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

  losses as a direct result of Defendants’ discriminatory acts and conduct.


                                                   7
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 8 of 12



         34.    Chandra will suffer future pecuniary losses as a direct result of Defendants’

  discriminatory acts and conduct.

         35.    Chandra has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged and is now suffering and will continue to suffer irreparable injury from her treatment by

  Defendants unless Defendants are enjoined by this Court.

         WHEREFORE, Plaintiff, Shalini Chandra, prays that this Honorable Court:

         A.     Declare Defendants’ conduct to be in violation of Chandra’s civil rights;

         B.     Enjoin Defendants from further engaging in such conduct;

         C.     Award Chandra equitable damages in the form of back pay;

         D.     Award Chandra the equitable remedy of reinstatement, or, in the alternative,

                award Chandra front pay in lieu of reinstatement;

         E.     Award Chandra compensatory and punitive damages;

         F.     Award Chandra costs and reasonable attorney’s fees; and

         G.     Grant such other and further relief as may be deemed just and proper in the

                premises.

                   COUNT II - RACE DISCRIMINATION - SECTION 1981

         36.    Chandra incorporates as if fully realleged herein paragraphs 1 through 27.

         37.    As a non-white Indian, at all times material hereto, Chandra was protected from

  discriminatory treatment by Section 1981.

         38.    Through its above-described acts and conduct toward Chandra, Defendants have

  violated Chandra’s rights under Section 1981.

         39.    Defendants engaged in discriminatory acts and conduct against Chandra with

  malice and/or reckless indifference to Chandra’s rights under Section 1981.

                                                  8
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 9 of 12



         40.     Chandra has suffered direct pecuniary losses as a result of Defendants’ above-

  described violations of Section 1981.

         41.     Chandra has suffered, is now suffering, and will continue to suffer emotional pain

  and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

  losses as a direct result of Defendants’ discriminatory acts and conduct.

         42.     Chandra will suffer future pecuniary losses as a direct result of Defendants’

  discriminatory acts and conduct.

         43.     Chandra has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged and is now suffering and will continue to suffer irreparable injury from her treatment by

  Defendants unless Defendants are enjoined by this Court.

         WHEREFORE, Plaintiff, SHALINI CHANDRA, prays that this Honorable Court:

         A.      Declare Defendants’ conduct to be in violation of Chandra’s civil rights;

         B.      Enjoin Defendants from further engaging in such conduct;

         C.      Award Chandra equitable damages in the form of back pay;

         D.      Award Chandra the equitable remedy of reinstatement, or, in the alternative,

                 award Chandra front pay in lieu of reinstatement;

         E.      Award Chandra compensatory and punitive damages;

         F.      Award Chandra costs and reasonable attorney’s fees; and

         G.      Grant such other and further relief as may be deemed just and proper in the

                 premises.

                   COUNT III – RETALIATION PURSUANT TO TITLE VII

         44.     Chandra incorporates as if fully realleged herein paragraphs 1 through 27.

         45.     Through its above-described acts and conduct toward Chandra, Defendants have

                                                   9
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 10 of 12



   violated Chandra’s rights under Title VII.

          46.     Defendants engaged in discriminatory acts and conduct against Chandra with

   malice and/or with reckless indifference to Chandra ‘s rights under Title VII.

          47.     Chandra has suffered direct pecuniary losses as a result of Defendants’ above-

   described violations of Title VII.

          48.     Chandra has suffered, is now suffering, and will continue to suffer emotional

   pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

   pecuniary losses as a direct result of Defendants’ discriminatory acts and conduct.

          49.     Chandra will suffer future pecuniary losses as a direct result of Defendants

   discriminatory acts and conduct.

          50.     Chandra has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged and is now suffering and will continue to suffer irreparable injury from her treatment by

   Defendants unless Defendants are enjoined by this Court.

          WHEREFORE, Plaintiff, SHALINI CHANDRA, prays that this Honorable Court:

          A.      Declare Defendants’ conduct to be in violation of Chandra 's civil rights;

          B.      Enjoin Defendants from engaging in such conduct;

          C.      Award the equitable remedy of back pay and front pay, in lieu of reinstatement;

          D.      Award compensatory and punitive damages to Chandra;

          E.      Award Chandra costs and reasonable attorney's fees; and

          F.      Grant such other and further relief as may be deemed just and proper in the

                  premises.

                 COUNT IV – RETALIATION PURSUANT TO SECTION 1981

          51.     Chandra incorporates as if fully realleged herein paragraphs 1 through 27.

                                                   10
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 11 of 12



          52.     Through its above-described acts and conduct toward Chandra, Defendants have

   violated Chandra’s rights under Section 1981.

          53.     Defendants engaged in discriminatory acts and conduct against Chandra with

   malice and/or with reckless indifference to Chandra ‘s rights under Section 1981.

          54.     Chandra has suffered direct pecuniary losses as a result of Defendants’ above-

   described violations of Section 1981.

          55.     Chandra has suffered, is now suffering, and will continue to suffer emotional

   pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-

   pecuniary losses as a direct result of Defendants’ discriminatory acts and conduct.

          56.     Chandra will suffer future pecuniary losses as a direct result of Defendants’

   discriminatory acts and conduct.

          57.     Chandra has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged and is now suffering and will continue to suffer irreparable injury from her treatment by

   Defendants unless Defendants are enjoined by this Court.

          WHEREFORE, Plaintiff, SHALINI CHANDRA, prays that this Honorable Court:

          A.      Declare Defendants’ conduct to be in violation of Chandra ‘s civil rights;

          B.      Enjoin Defendants from engaging in such conduct;

          C.      Award the equitable remedy of back pay and front pay, in lieu of reinstatement;

          D.      Award compensatory and punitive damages to Chandra;

          E.      Award Chandra costs and reasonable attorney’s fees; and

          F.      Grant such other and further relief as may be deemed just and proper in the

                  premises.

         PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

                                                   11
Case 9:19-cv-81249-XXXX Document 1 Entered on FLSD Docket 09/09/2019 Page 12 of 12



   Dated: September 9, 2019           Respectfully submitted,
          Boca Raton, FL

                                      /s Daniel R. Levine
                                      DANIEL R. LEVINE, ESQUIRE
                                      Fla. Bar No. 0057861
                                      E-Mail: DRL@PBL-Law.com
                                      Padula Bennardo Levine, LLP
                                      3837 NW Boca Raton Blvd., Suite 200
                                      Boca Raton, FL 33431
                                      Telephone:     (561) 544-8900
                                      Facsimile:     (561) 544-8999
                                      Counsel for Plaintiff




                                        12
